Citation Nr: 0733255	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  98-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an initial compensable rating for scar, 
laceration of the forehead, prior to August 5, 2003.

2.  Entitlement to an initial rating in excess of 10 percent 
for scar, laceration of the forehead.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a generalized anxiety 
disorder.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977, and from April 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision, which 
granted service connection for residual scar from a head 
injury, but which denied service connection for a mental 
and/or nervous condition and service connection for 
headaches; and from an October 1998 rating decision, which 
denied entitlement to special monthly pension.  These 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was first before the Board in July 2005, at which 
time it was remanded for further development, including 
acquisition of a new compensation and pension (C&P) scar 
examination, and, with respect to the other issues, for the 
consideration of additional evidence submitted since the 
August 1999 Statement of the Case.  The report of this 
examination, which was duly completed in October 2005, is of 
record.

In a rating decision dated in March 2006 the evaluation for 
laceration scar, forehead, was increased from 0 percent to 10 
percent effective August 5, 2003.

In the March 2006 rating decision the veteran was granted 
special monthly pension based on the need for aid and 
attendance.  Special monthly pension thus granted, the Board 
no longer has jurisdiction over that issue.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for headaches are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  Prior to August 5, 2003, the medical evidence showed that 
the veteran's laceration scar was very small and non-
disfiguring; there was no discoloration, skin swelling or 
changes.

2.  As of August 5, 2003, the veteran's laceration scar on 
his forehead did not exceed 12 square inches; was not 
elevated; was not adherent to underlying tissue; was not 
hypo-or hyper- pigmented in an area exceeding six square 
inches (39 sq. cm.); was not indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.); and there was 
no gross distortion or asymmetry of any features; the scar 
was depressed.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a laceration 
scar of the forehead, prior to August 5, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803-7804 (2002).

2.  The criteria for a rating in excess of 10 percent for 
laceration scar have not been met at any time period covered 
by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803-7804 
(2002-2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1997, the veteran was granted service connection 
for scar with an evaluation of 0 percent effective April 10, 
1997, which he appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Service medical records (SMRs) dated in January 1978 advise 
of a "1/2 inch laceration across [the] left temporal region."  

A C&P neurology examination reported dated in August 1998 
informs that there was a small, non-disfiguring scar noted in 
the anterior scalp at the hairline.  There was no 
discoloration and no surrounding skin swelling or changes.  

C&P examination done in August 2003 found a "faintly visible 
scar in the mid-line of the forehead at the hairline, 
measuring "approximately 9 x 10 mm. [millimeters]."  The 
scar was described as "superficial," with no pain on 
palpation, and no adherence to underlying tissue.  Texture 
was reported as "slightly irregular."  The examiner also 
reported "minimal, about 1 mm. depression of the surface 
contour of the scar," and very slight hypo pigmentation 
compared to the surrounding skin.  The examiner added that 
there is no gross distortion or asymmetry of any features; no 
induration or inflexibility of the scar; and no limitation of 
motion secondary to the scar.  

Pursuant to the Board's July 2005 remand the veteran was 
accorded another C&P scar examination in October 2005.  
Length of the scar was reported as 1 cm. and width as .2 cm.  
There was no tenderness, inflammation, elevation, edema, 
ulceration, or keloid formation, no adherence to underlying 
tissue, no induration or inflexibility, and no limitation of 
motion, but there was some underlying tissue loss about 1 mm. 
deep, and some discoloration "lighter than normal."  Color 
photographs taken pursuant to the October 2005 examination 
show that the scar is partially obscured by scalp line hair.

Prior to August 30, 2002, slight disfiguring scars on the 
head, face, or neck received a noncompensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior to 
August 30, 2002).  Moderately disfiguring scars were rated as 
10 percent disabling.  Id.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, were evaluated as 30 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (as in 
effect prior to August 30, 2002).  The highest schedular 
rating of 50 percent was assigned for disfiguring scars 
involving complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Id.

Under the amended criteria, an 80 percent evaluation is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  A 50 
percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  Id.  A 
30 percent evaluation is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  Id.  A 10 percent evaluation is warranted for 
one characteristic of disfigurement.  Id.  The 8 
characteristics of disfigurement are: 
*	scar 5 or more inches (13 or more centimeters (cm.)) in 
length; 
*	scar at least one- quarter inch (0.6 cm.) wide at widest 
part; 
*	surface contour of scar elevated or depressed on 
palpation: 
*	scar adherent to underlying tissue; 
*	skin hypo-or hyper- pigmented in an area exceeding six 
square inches (39-sq. cm.); 
*	skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); 
*	underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); 
*	skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  
38 C.F.R. § 4.118, Note (1).  

In addition to the foregoing, a 10 percent rating is 
warranted for superficial scars that are unstable, or 
superficial scars that are painful on examination, under both 
the old and new criteria.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7804.  

There is no evidence of more than slight disfigurement caused 
by the forehead scar.  Accordingly, a compensable evaluation 
under the former version of Diagnostic Code 7800 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800, 7803-04 
(prior to August 30, 2002).  The 1998 VA examination report 
indicated that the scar was non-disfiguring.  The 2003 
examination report indicated that the scar was faintly 
visible.  Color photographs taken at the time of the 2005 VA 
examination show a well-healed scar, with some discoloration, 
that was partially obscured by the hair line.  This evidence 
at most shows slight disfigurement and does not show that the 
scar demonstrated the criteria required for a 10 percent 
disability rating due to a moderate disfigurement.  

There is also no evidence of instability, and no evidence of 
pain on examination; thus precluding a 10 percent evaluation 
under Diagnostic Code 7803 or Diagnostic Code 7804.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-7804 (2002, 2007).  

There is, however, evidence of "minimal, about 1 mm. 
depression of the surface contour of the scar," which 
satisfies the criteria for a 10 percent rating under the 
amended schedule.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  The RO assigned a 10 percent evaluation as of August 
5, 2003, in the March 2006 rating decision, based on the VA 
examination of August 5, 2003, which showed that the scar was 
depressed.  No evidence of record dated prior to August 5, 
2003, shows that the scar was depressed. 

There is no evidence of the features that would warrant a 
rating in excess of 10 percent, such as visible or palpable 
tissue loss or gross distortion or asymmetry of any features.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  A rating of 30 
percent or higher under the amended schedule is thus not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Based 
on all of the evidence of record, the Board finds that the 
criteria for a rating for laceration scar in excess of 10 
percent have not been met at any time during the period under 
review in this appeal.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803-7804 (2002, 2007).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected laceration scar has resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's laceration scar is 
appropriately compensated by the currently assigned schedular 
ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

In the present appeal, the RO sent the veteran notice by way 
of a June 2003 letter concerning the evidence needed to 
warrant an increased rating and which party was responsible 
for providing the requisite information and evidence.  While 
the letter did not explicitly ask that the veteran provide 
any evidence in his possession that pertains to the claim, as 
per § 3.159(b)(1), he was advised of the types of evidence 
that could substantiate his claim and to ensure that VA 
receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
It is noted in this regard that the veteran indicated to VA 
in June 2006, that he had no other information or evidence to 
submit.  Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with notice of how VA establishes 
disability ratings and effective dates in a June 2006 letter.  
While this notice was issued after the rating decision, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement is harmless error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice 
with respect to that claim does not nullify the rating action 
upon which this appeal is based and the Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claim.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  In fact, in an August 2004 statement he 
reported that he received all his treatment through the VA. 

Regarding the duty to assist, SMRs and VA treatment records 
have been obtained and made a part of the file.  The veteran 
has also been accorded multiple VA examinations, the reports 
of which are of record.  He also requested and was scheduled 
for a Travel Board hearing, but later withdrew this request.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to a compensable rating prior to August 5, 2003, 
for a laceration scar of the forehead is denied.

Entitlement to a rating in excess of 10 percent for a 
laceration scar of the forehead is denied.


REMAND

The veteran also seeks service connection for an acquired 
psychiatric disorder and service connection for headaches, 
which he says stem from a head injury that he sustained 
during service in January 1978.  The veteran reports that he 
lost consciousness after a blow to the head during a fall in 
a shipyard from one deck to another, and says that he 
sustained a concussion.  He adds that he was hospitalized for 
approximately five days, and was relieved from active duty 
for about three weeks thereafter.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records dated in January 1978 confirm that 
the veteran was admitted for observation pursuant to a head 
injury with laceration, but there is no record of any 
diagnosis or treatment for a psychiatric disorder during 
service.  There is, however, evidence of a current 
psychiatric disorder.  VA and private treatment records 
dating from 1988 show treatment for depression, anxiety, and 
schizoaffective disorder.  C&P examination done in July 1996 
returned a diagnosis of "headaches, no neurological 
sequelae; and depression, not otherwise specified, with 
anxiety."  November 1996 VA hospital discharge report 
contains the following information: 

Diagnostic Impression:	1. dependent personality 
disorder.  
	2. dysthymic disorder.  
	3. Anxiety mild to moderate."  

Psychological evaluation done in January 1998 for Social 
Security disability purposes yielded axis I diagnoses of 
"major depression with psychotic features / generalized 
anxiety disorder," and an axis III diagnosis of "migraine 
headaches."  C&P neurological examination done on August 20, 
1998, yielded, in pertinent part, the following diagnoses:

1.  major depression with psychotic features, 
controlled.
2.  headaches, probably secondary to number one.

C&P psychiatric examination done on August 31, 1998, returned 
an axis I diagnosis of "mood disorder due to general medical 
condition with major depressive like episodes with the 
general medical condition being headaches; psychosis, not 
otherwise specified; anxiety disorder, not otherwise 
specified."  Axis III diagnosis was "tension headaches."  
According to the examiner, the veteran's "documented 
evidence of mental illness at least since 1988 . . . can [be] 
attributed to his head injury while in service in 1978 which 
in turn caused severe headaches, which in turn affected his 
work leading to necessitating him to leave his job in 1992 
and through all that time suffered depression and anxiety."  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the veteran incurred a head injury 
during service, and that he has a current psychiatric 
disorder.  The evidence also indicates that there may be a 
relationship between a current psychiatric disorder and the 
January 1978 head injury sustained during service.  However, 
the record contains conflicting evidence with regard to said.  
CT (computed tomography imaging) scan of the brain done in 
March 1996 found no abnormalities, but the August 1998 C&P 
psychiatric examiner avers that the veteran's mental disorder 
is secondary to his headaches that are secondary to the in-
service head trauma in 1978.  Conversely, the August 1998 C&P 
neurologist avers that the veteran's headaches are secondary 
to his depression.  The evidence is thus insufficient to 
establish a nexus between the veteran's 1978 head injury and 
any current mental disorder.  In accordance with McLendon, 
and in compliance with 38 C.F.R. § 3.159, the matter must 
therefore be remanded for a VA examination and opinion.  
McLendon, 20 Vet. App. 79.  

The evidence also confirms a history since at least 1988 of 
severe headaches, but is unclear with regard to the etiology.  
According to the August 1998 psychiatrist the  veteran's 
headaches are secondary to the head trauma sustained during 
service; however, the August 1998 neurologist avers that the 
veteran's headaches are secondary to his psychiatric 
disorder.  These headaches have also been variously regarded 
as migraine headaches, tension headaches, occipital 
headaches, and sinus headaches.  Private treatment records 
dated in 1988 inform of "constant daily headaches for 18 
months these being oxcipital headaches; " however, as noted 
earlier, CT scan of the brain done in March 1996 found no 
abnormalities.  In view of the disparity as to etiology, and 
in order to determine whether the veteran's headaches are 
related to some incident of active military service, further 
examination is warranted.  Id.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Mountain Home VAMC in 
Tennessee.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all relevant VA medical records pertaining to 
the veteran that are dated from January 21, 2006 to the 
present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since January 21, 2006, by the Mountain 
Home VAMC.  If the veteran identifies any 
private treatment records, they should 
also be obtained and associated with the 
record.  

2.  Schedule the veteran for a 
psychoneurological examination.  The 
claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as follows:

*	whether it is less likely than not 
(less than a 50 percent probability), 
at least as likely as not (50 percent 
probability or greater), or more 
likely than not (greater than a 50 
percent probability) that the veteran 
has a psychiatric disorder that was 
incurred during active military 
service.  

*	whether it is less likely than not 
(less than a 50 percent probability), 
at least as likely as not (50 percent 
probability or greater), or more 
likely than not (greater than a 50 
percent probability) that the veteran 
has a headaches disorder that was 
incurred during active military 
service.  

A rationale for each opinion should be set 
forth in the report provided.  The 
examiner should address any conflicting 
opinion(s) of record. 

3.  Readjudicate the veteran's claims for 
service connection for an acquired 
psychiatric disorder and service connection 
for headaches.  If either benefit remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


